McCay, J.
Whilst it is, as a general rule, true, that during the term, the judgments of a Court “ are in its own breast,” and may, for good reasons, be vacated ; yet, it must be a strong case to induce this Court to interfere with that discretion that must necessarily be lodged with the Judge in such matters. This is only a Court for the correction of errors in law, and there must be an abuse of the discretion of the Court below to make his action error of law. This party had his day in Court fairly. If he neglected his duty; if he failed, without good reason, to answer by the time of the calling of the case, he was in laohes. Had he, even then, proposed to answer, the Court probably would have heard him; but as he, instead of answering, set up a right to answer at the adjourned term, and the Judge has seen fit not to come to his aid, and undo its proceedings for his accommodation, and as in that we do not think the Court has abused its discretion, we affirm its judgment.